     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 1 of 9 Page ID #:5452



 1   TRACY L. WILKISON
     Attorney for the United States
 2   Acting Under Authority Conferred by 28 U.S.C. § 515
     LAWRENCE S. MIDDLETON
 3   Assistant United States Attorney
     Chief, Criminal Division
 4   KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
     Assistant United States Attorney
 5   Deputy Chief, Major Frauds Section
     CATHY J. OSTILLER (Cal. Bar No. 174582)
 6   ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
     Assistant United States Attorneys
 7   Major Frauds Section
          1100 United States Courthouse
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-0526/6159/2435
          Facsimile: (213) 894-6269
10        E-mail:    Kristen.Williams@usdoj.gov
                     Cathy.Ostiller@usdoj.gov
11                   Alex.Wyman@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                              UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG
16
                Plaintiff,                    GOVERNMENT’S MOTION TO: (1) UNSEAL
17                                            REDACTED ORDER RE INQUIRY INTO
                      v.                      CONFLICTS OF INTEREST ARISING FROM
18                                            THE LEGAL REPRESENTATION OF
     JULIAN OMIDI,                            DEFENDANTS OMIDI, INDEPENDENT
19     aka “Combiz Omidi,”                    MEDICAL SERVICES, INC., AND
       aka “Combiz Julian Omidi,”             SURGERY CENTER MANAGEMENT, LLC
20     aka “Kambiz Omidi,”                    (DKT. 384); AND (2) RELEASE A
       aka “Kambiz Beniamia Omidi,”           COMPLETE VIEW OF THE DOCKET TO THE
21     aka “Ben Omidi,”                       GOVERNMENT; DECLARATION OF KRISTEN
     INDEPENDENT MEDICAL SERVICES,            A. WILLIAMS; EXHIBIT A
22   INC., a professional
     corporation,                             Hearing Date: December 12, 2018
23   SURGERY CENTER MANAGEMENT, LLC,          Hearing Time: 2:30 PM
     and                                      Location:     Courtroom of the
24   MIRALI ZARRABI, M.D.,                                  Hon. Dolly M. Gee
       aka “Mirali Akba Ghandchi
25          Zarrabi,”
       aka “M.A. Ghandchi Zarrabi,”
26
                Defendants.
27

28
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 2 of 9 Page ID #:5453



 1         Plaintiff United States of America, by and through its counsel

 2   of record, the Acting United States Attorney for the Central District

 3   of California and Assistant United States Attorneys Kristen A.

 4   Williams, Cathy J. Ostiller, and Alexander C.K. Wyman, hereby files a

 5   motion to unseal the redacted version of the Court’s Order re Inquiry

 6   into Conflicts of Interest Arising from the Legal Representation of

 7   Defendants Omidi, Independent Medical Services, Inc., and Surgery

 8   Center Management, LLC (Dkt. 384) and to obtain a complete listing of

 9   the docket entries, redacted as appropriate, for this case.

10         The government communicated its intent to file this motion to

11   all defense counsel in this matter.          George Paukert indicated that

12   defendant Surgery Center Management, LLC opposes the motion.            As of

13   this filing, no other defendant has indicated any opposition.

14         This motion is based upon the attached memorandum of points and

15   authorities, the declaration of Kristen A. Williams and attached

16   exhibit, the files and records in this case, and such further

17   evidence and argument as the Court may permit.

18    Dated: November 14, 2018             Respectfully submitted,

19                                         TRACY L. WILKISON
                                           Attorney for the United States
20                                         Acting Under Authority Conferred by
                                           28 U.S.C. § 515
21
                                           LAWRENCE S. MIDDLETON
22                                         Assistant United States Attorney
                                           Chief, Criminal Division
23

24                                               /s/
                                           KRISTEN A. WILLIAMS
25                                         CATHY J. OSTILLER
                                           ALEXANDER C.K. WYMAN
26                                         Assistant United States Attorneys

27                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
28

                                              2
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 3 of 9 Page ID #:5454



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On October 1, 2018, the Court issued a heavily redacted order

 4   concluding its inquiry into conflicts of interest arising from the

 5   representation of defendants Julian Omidi, Independent Medical

 6   Services, Inc. (“IMS”), and Surgery Center Management, LLC (“SCM”) in

 7   this case.    (Dkt. 384 (the “Redacted Order”).)        The Court filed the

 8   Redacted Order under seal.       In notifying the Ninth Circuit of the

 9   Redacted Order’s findings in the ongoing interlocutory cross-appeals

10   concerning the payment of independent appointed corporate counsel1 --

11   where the attorneys the Court disqualified remain listed as counsel

12   of record and continue to file documents -- the government was unable

13   to articulate under the Circuit’s sealing rules why the Redacted

14   Order had been filed under seal in the district court, in light of

15   the order’s contents and publicly available information regarding the

16   existence of the conflicts inquiry and the resulting

17   disqualifications.2     The government thus filed a notice of intent in

18   the cross-appeals to file the Redacted Order publicly, in accordance

19   with Interim Circuit Rule 27-13.3        Here, in light of the “strong

20
           1(CA 18-50253, 18-50284.)
21
          2 Interim Circuit Rule 27-13(a) sets forth the Ninth Circuit’s
22   “strong presumption in favor of public access to documents . . .
     (whether or not . . . sealed in the district court),” and provides
23   that, unless a case or document falls within certain categories not
     applicable here, the Circuit will only permit the document to be
24   sealed if justified by a motion setting forth specific reasons for
     relief and potential irreparable injury in the absence of sealing.
25   See Interim Cir. Rule 27-13(a), (d), (e).
          3 (CA 18-50253, Dkt. 19; CA 18-50284, Dkt. 18.)  On November 7,
26
     2018, defendants Omidi, IMS, and SCM publicly filed identical
27   objections to the government’s notice. (CA 18-50253, Dkts. 23-24; CA
     18-50284, Dkts. 22-23.) Kamille Dean filed the objections on behalf
28   of defendant Omidi (CA 18-50253, Dkt. 23; CA 18-50284, Dkt. 22), and
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 4 of 9 Page ID #:5455



 1   presumption in favor of access to court records,” and the lack of a

 2   compelling reason to seal the already heavily redacted Redacted

 3   Order, the government moves to unseal the Redacted Order.            Foltz v.

 4   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

 5         Additionally, in light of the fact that the government was

 6   unable to view even the docket entry for the Redacted Order prior to

 7   requesting that entry from the Court and remains unable to view

 8   numerous other entries on the docket, the government also

 9   respectfully requests that the Court provide it with a complete

10   listing of the docket entries thus far (redacted as appropriate), and

11   provide docket entries (again, redacted as appropriate) for any

12   filings going forward so that the government can take positions as

13   appropriate on any filings (including any applications to file in

14   camera or under seal) and ensure a full record in any appeal.

15   II.   THE COURT SHOULD UNSEAL THE COURT’S OCTOBER 1, 2018
           DISQUALIFICATION ORDER
16

17         Courts in this Circuit must “start with a strong presumption in

18   favor of access to court records.”        Foltz, 331 F.3d at 1135.

19   Judicial records should only be sealed when there are “compelling

20   reasons supported by specific factual findings that outweigh the

21   general history of access and the public policies favoring

22   disclosure.”    Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172,

23   1178 (9th Cir. 2006).      The Ninth Circuit has explained that

24   “compelling reasons” that justify sealing court records generally

25   exist “when such ‘court files might have become a vehicle for

26   improper purposes,’ such as the use of records to gratify private

27

28   George Paukert filed the objections on behalf of both IMS and SCM (CA
     18-50253, Dkt. 24; CA 18-50284, Dkt. 23).
                                        2
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 5 of 9 Page ID #:5456



 1   spite, promote public scandal, circulate libelous statements, or

 2   release trade secrets.”      Id. at 1179 (quoting Nixon v. Warner

 3   Commc’ns, 435 U.S. 589, 598 (1978)).

 4         No such reasons exist here.       The Redacted Order primarily

 5   consists of discussions of publicly available information concerning

 6   the proceedings and defendants’ counsel and analyzes federal case law

 7   pertaining to conflicts of interest in criminal proceedings.            While

 8   many of the filings and hearings related to the conflicts inquiry

 9   were under seal and/or in camera, others (including many filed by the

10   defendants) were not and make plain that an inquiry into potential

11   conflicts was under way.4      The fact of the defense attorneys’

12   disqualification itself is already a matter of public record.            (See,

13   e.g., Dkts. 375, 388.)      Moreover, so far as the government can

14   determine, the substance of the under seal and in camera filings and

15   hearings, including any attorney-client privileged information

16   disclosed as a part of those proceedings, does not appear to be

17   included in the Redacted Order.        The Redacted Order also contains no

18   sensitive personal or financial information or the like that might

19   typically justify sealing.       Accordingly, absent justification for the

20   Redacted Order’s sealing, the presumption for public access to court

21   records should prevail and the Redacted Order should be unsealed.

22   III. THE COURT SHOULD RELEASE A COMPLETE VIEW OF THE DOCKET SHEET TO
          THE GOVERNMENT AND INCLUDE PUBLIC DOCKET ENTRIES FOR FUTURE
23        FILINGS, REDACTED AS APPROPRIATE
24         In the course of providing the Ninth Circuit notice of the

25   Redacted Order, the government was not able to determine whether the

26   Redacted Order had been filed on the docket and had to request the

27

28
           4   (See, e.g., Dkts. 153-54, 184, 240-44, 278.)
                                           3
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 6 of 9 Page ID #:5457



 1   docket entry text and number from the Court.          (Declaration of Kristen

 2   A. Williams (“Williams Decl.”) ¶ 2.)        As is evident from Exhibit A,

 3   which is the docket sheet as the government is able to view it on the

 4   CM/ECF electronic filing system, there are dozens of docket entries -

 5   - more than 50 just between May 2018 and the present -- that the

 6   government is similarly unable to view.         (Williams Decl. ¶ 3 & Ex.

 7   A.)   For example, between Docket Entry 305 on June 26, 2018, and

 8   Docket Entry 318 on July 6, 2018, the government can only view Docket

 9   Entries 311, 312, and 314, which suggests that there were eight in

10   camera filings (Dkts. 306, 307, 308, 309, 313, 315, 316, and 317)

11   over the course of those two weeks.         Similarly, between Docket Entry

12   345 on August 2, 2018, and Docket Entry 360 on August 8, 2018, there

13   appear to be 13 additional missing entries (Dkts. 346, 347, 348, 349,

14   350, 351, 352, 354, 355, 356, 357, 358, and 359).           When the

15   government requested a complete listing of the docket entries, it was

16   advised it should do so via motion.         (Williams Decl. ¶ 2.)

17         While the docket contains some notices of manual filing, without

18   access to the complete docket sheet, the government is not able to

19   ascertain whether all of the docket entries it cannot see correspond

20   to such notices.     Often the government does not realize that it has

21   missed docket entries until a public filing reveals a gap in docket

22   numbers.    The government has separately raised concerns regarding the

23   volume and nature of in camera filings in this case and requested

24   access to all of the non-privileged portions of any in camera

25   filings.    (See, e.g., Dkt. 332).      Here, the government merely asks

26   for a complete view of the docket entries in the case thus far so

27   that it can understand, in a general sense, the record in this case

28   (the likely record in any future appeal) and confirm the existence of

                                             4
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 7 of 9 Page ID #:5458



 1   in camera filings, at least, so that it can determine whether it

 2   would be appropriate at any point to seek additional information

 3   regarding the justification for their being filed in camera.5

 4         Such a view of the docket need not reveal the contents of those

 5   documents or any privileged or sensitive information; sealed

 6   documents are typically described in sanitized terms on the publicly

 7   available docket, for example.       To the extent that any docket entries

 8   thus far reveal privileged information -- that is, information that

 9   even the government should be precluded from viewing6 -- the

10   government requests a redacted version of the entry.

11         Going forward, the government also requests that docket entries

12   (redacted, if appropriate) be available to the parties to ensure that

13   all parties are aware of the state of the record and have an

14   opportunity to timely respond as appropriate.

15   IV.   CONCLUSION
16         For the foregoing reasons, the government respectfully requests

17   that the Court (1) unseal the Court’s redacted October 1, 2018 order

18   and file it on the public docket, and (2) provide the government with

19   a complete view of the docket sheet in these proceedings and, going

20   forward, provide docket entries for all filings, redacted as

21   appropriate.

22

23        5 Defendants have already made arguments -- factually and
     legally flawed, in the government’s view -- that the government
24   allegedly waived its right to access these documents by failing to
     object when they were filed in camera. (See, e.g., Dkt. 337 at 4
25   (“Not once did the government object to the in camera process and in
     camera submissions. As such, the government has waived any objection
26   to the in camera process and filings.”).)
27        6 As discussed in the government’s request for access to non-
     privileged materials, only documents that are privileged -- that is,
28   not simply confidential -- should be filed in camera rather than
     simply under seal. (See Dkt. 332 at 4-8.)
                                        5
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 8 of 9 Page ID #:5459



 1                        DECLARATION OF KRISTEN A. WILLIAMS
 2         I, Kristen A. Williams, declare as follows:

 3         1.    I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.                I

 5   am one of the attorneys representing the government in this case.               I

 6   submit this declaration in support of the government’s Motion to

 7   Unseal, filed in United States v. Julian Omidi, et al.,

 8   CR 17-661(A)-DMG.

 9         2.    On November 9, 2018, I emailed the Court’s Courtroom Deputy

10   advising that the government was unable to determine whether the

11   October 1, 2018 order had been docketed and requesting information

12   about the status of that docketing.         The same day, the Courtroom

13   Deputy responded, providing a CM/ECF screenshot for Docket Entry 384,

14   which entry the government is unable to see on the CM/ECF docket.               In

15   a separate email, the Courtroom Deputy advised that, “[g]iven that

16   there could be in camera filings that the parties are not supposed to

17   be aware of,” the government would need to move for a release of the

18   complete listing of the docket.

19         3.    Attached as Exhibit A is a true and correct copy of the

20   docket in this case as the government is able to see it as of

21   November 9, 2018.

22         4.    On November 9, 2018, I emailed counsel (Angel Navarro for

23   defendant Julian Omidi; Stanley Greenberg for defendant Independent

24   Medical Services, Inc.; George Paukert for defendant Surgery Center

25   Management, LLC; and Thomas O’Brien and Ivy Wang for defendant Mirali

26   Zarrabi), notifying them of the government’s intent to file a motion

27   to unseal the redacted version of the October 1, 2018 order.            As of

28   the preparation of this filing, only Mr. Paukert, counsel for SCM,

                                             6
     Case 2:17-cr-00661-DMG Document 390 Filed 11/14/18 Page 9 of 9 Page ID #:5460



 1   indicated that he opposed the filing.         When I inquired as to the

 2   basis for his opposition, Mr. Paukert responded, “As to your Motion,

 3   for one thing, the action has been stayed for 90 days.”

 4         5.    On November 14, 2018, I emailed counsel and advised that

 5   our motion would also include a request for a complete version of the

 6   docket and public docket entries going forward (redacted, if

 7   appropriate).     As of the preparation of this filing, no counsel has

 8   indicated any opposition to this request.

 9         I declare under penalty of perjury under the laws of the United

10   States of America that the foregoing is true and correct and that

11   this declaration is executed at Los Angeles, California, on November

12   14, 2018.

13
                                                    /s/ Kristen A. Williams
14                                                  KRISTEN A. WILLIAMS
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
